Under a conditional sale contract appellant sold to respondent certain personal property, consisting of a team of horses, a set of work harness and a disc plow. Respondent failed to make the payment provided. Appellant, in an action of claim and delivery, repossessed himself of the property, sold it, credited the proceeds on the agreed price and commenced this action for the balance due. The trial court sustained a demurrer to the complaint on the ground that it did not contain sufficient facts to constitute a cause of action. Appellant refused to plead further and a judgment, dismissing the action, was entered. The appeal is from the judgment, and the action of the court in sustaining the demurrer is assigned as error.
The complaint alleged the execution and delivery of the following contract:
". . . . Six months after date for value received, I, we, or either of us, promise to pay to the order of L.A. Graves, three hundred ninety dollars. This note represents the value of one team of horses nine years old, one set of work harness, one tripple disc plow, and shall be the property of the first party until this note is paid in full. . . . . The maker of this note agrees to pay any and all deficiencies if property is taken and resold by payee . . . ."
The complaint further alleged the delivery of the property to the defendant and its use and retention by him for nearly a year; that respondent failed to make payment; that appellant repossessed himself of the property, sold it and credited the proceeds on the purchase price.
The question involved is whether the complaint states a cause of action for the recovery of the balance of the purchase price remaining due under the conditional sale contract, on default of the buyer to make the stipulated payment, *Page 172 
when the seller has retaken and resold the property and credited the sum realized therefrom on the purchase price. This court has held that under a conditional sale contract providing therefor, on default of the buyer to make the stipulated payment, the consequent repossession and resale of the property and the crediting of the proceeds of the resale on the agreed price, the seller is entitled to judgment for the balance due. (Smith v. Harrington, ante, p. 155, 238 P. 530.) We hold, therefore, that the complaint states a cause of action and that the trial court erred in sustaining the demurrer.
The judgment is reversed and the cause remanded, with instructions to overrule the demurrer and permit respondent to answer.
Costs to appellant.
Budge, Givens and Taylor, JJ., concur.